*932ORDER
PER CURIAM.
Jason Hughley appeals the trial court’s sentence and judgment following a jury verdict convicting him of second-degree murder. We have reviewed the briefs of the parties and the record on appeal, and we conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2016).